Citation Nr: 1734461	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  16-42 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits, survivors' pension, and accrued benefits, to include whether the appellant may be recognized as the Veteran's surviving spouse for Department of Veterans Affairs benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969, and from September 1969 to September 1973.  The Veteran died in October 2015.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 decision letter by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran and the appellant married in January 1968.

2.  The Veteran and the appellant divorced in January 2002.

3.  The Veteran died in October 2015.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran, for the purpose of receiving DIC benefits, survivors' pension and accrued benefits have not been met.  38 U.S.C.A. §§ 101 (3), 103, 1310 (West 2014); 38 C.F.R. §§ 3.1 (j), 3.5, 3.50 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, however, the notification and assistance provisions are not applicable, as the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The appellant contends that she is entitled to DIC benefits as the ex-wife of the Veteran.  The evidence of record reflects that the Veteran and the appellant were married in January 1968 and divorced in January 2002.  The appellant maintains that she is entitled to DIC benefits due to the mental abuse she suffered from the Veteran during the course of their 34 year marriage.  She does not allege that she and the Veteran remarried after their divorce, only that neither she nor the Veteran ever remarried to another person.

Governing law provides that DIC benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2014). 

VA death benefits may be paid to a surviving spouse who was married to the veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103 (c); 38 C.F.R. § 3.1 (j). 

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the appellant must be a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1 (j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 U.S.C.A. § 101 (3); 38 C.F.R. § 3.50 (b)(1).  The appellant must also have lived with the Veteran continuously from the date of the marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53 (a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and the claimant cannot have remarried since the death of the Veteran and after September 19, 1962, or lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  Id.; 38 C.F.R. § 3.53, 3.55 (2016).  These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

The Board is sympathetic to the appellant's assertions.  However, the only fact pertinent to the appellant's entitlement to VA benefits is the fact that she and the Veteran were divorced at the time of his death.  As cited above, the criteria for recognition as a surviving spouse for purposes of entitlement to DIC requires that an appellant was the spouse of the Veteran at the time of the Veteran's death.  See 38 U.S.C.A. §§ 101 (3), 1310; 38 C.F.R. §§ 3.5, 3.50(b).  Though 38 C.F.R. § 3.53 (a) provides an exception to the requirement of continuous cohabitation from the date of marriage to the date of death of the Veteran, where such separation was due to the misconduct of the Veteran and was not the fault of the surviving spouse, this exception requires that the parties still be legally married at the time of the Veteran's death, which the appellant and the Veteran were not.  38 C.F.R. §§ 3.50, 3.53(a).  Indeed, the undisputed evidence of record shows that the appellant was not married to the Veteran at the time of his death.  Thus, the appellant's divorce from the Veteran bars her from eligibility for status as his surviving spouse for entitlement to DIC benefits.  Id.  

The Board finds that the criteria for establishing surviving spouse status are not met, and the appellant is not a proper claimant for the benefit sought.  Accordingly, her claim of entitlement to DIC benefits, survivors' pension and accrued benefits must be denied as a matter of law.  See Sabonis, at 430.


ORDER

Entitlement to DIC benefits, survivors' pension and accrued benefits is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


